PER CURIAM.
After hearing argument in these consolidated cases, we find that no conflict exists between decisions as required for conflict certiorari jurisdiction under Article V, Section 3(b)(3), Florida Constitution, and that the First District Court of Appeal did not inherently pass upon the constitutionality of Section 121.021(15), Florida Statutes.
Accordingly, the writ of certiorari is discharged, and the appeal is dismissed.
It is so ordered.
ENGLAND, C. J., and OVERTON, SUNDBERG, HATCHETT and ALDERMAN, JJ., concur.
ADKINS and BOYD, JJ., dissent.